917 F.2d 22Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re George SASSOWER, Petitioner.
No. 90-8117.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 26, 1990.

On Petition for Writ of Mandamus.
George Sassower, appellant pro se.
PETITION DENIED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
George Sassower brought this mandamus petition seeking an order directing the district court to appoint a guardian for Puccini Clothes, Ltd. and to act on his civil suit.  It is not appropriate for this Court to issue mandamus relief to the district court to appoint a guardian because other remedies are available.   In re:  Beard, 811 F.2d 818, 826 (4th Cir.1987).  Also, Sassower's claim of delay in the district court is moot because the district court has acted since Sassower filed this petition by permanently enjoining and restraining Sassower from filing actions against the defendants and closing his current case.  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.